             Case 2:20-cv-03338-KSM Document 8 Filed 07/31/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ANTONYE CRUZ,                                          CIVIL ACTION

        Plaintiff,
                                                        NO. 20-3338-KSM
        v.

 WALGREENS STORE #5522, et al.,

        Defendants.



                                           ORDER

       AND NOW, this 31st day of July, 2020, upon consideration of Plaintiff Antonye Cruz’s

Motion for Remand (Doc. No. 4) and Defendants Walgreen Eastern Co., Inc. and Walgreen Co.’s

Response (Doc. No. 5), and for the reasons set forth in the Memorandum, it is hereby ORDERED

that Plaintiff’s motion is DENIED.

IT IS SO ORDERED.

                                                 /s/KAREN SPENCER MARSTON
                                                 _____________________________
                                                 KAREN SPENCER MARSTON, J.
